Citation Nr: 1416483	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  13-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for residuals of a stroke, to include as secondary to hypertension.

3. Entitlement to an initial compensable rating for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was then returned to the RO in Seattle, Washington.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing) in March 2014.  A transcript of that hearing has been associated with the claims file.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issues of entitlement to service connection for residuals of a stroke and an initial compensable rating for anemia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's VA treatment records confirm he has hypertension.  He has competently and credibly testified that he was first told he probably had hypertension in service, and he has been continuously treated for it since then.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


ORDER

The claim of entitlement to service connection for hypertension is granted.


REMAND

The Veteran's remaining claims must be remanded for further development.

The Veteran believes his stroke was due to his service-connected hypertension, therefore, a VA examination is needed to determine the etiology of the stroke.  In addition, during his December 2013 VA examination for anemia, the Veteran stated he was not having any symptoms.  However, he testified at his March 2014 hearing that he did have symptoms, so he should be afforded a new VA examination to assess the current severity of his service-connected anemia.  Current VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain any available VA treatment records dated since December 2013 and associate them with the claims file.

2. Then, schedule the Veteran for a VA compensation examination for his stroke residuals.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to the Veteran's residuals of a stroke as to whether there is a 50 percent or greater probability that the stroke was etiologically related to his active service, or was caused or chronically worsened by any of his service-connected disabilities, especially his hypertension or coronary artery disease.

The supporting rationale for all opinions expressed must be provided.

3. Then, schedule the Veteran for a VA compensation examination to assess the current severity of his anemia.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.  The examiner should then identify all symptomatology and manifestations of the service-connected anemia.

The supporting rationale for all opinions expressed must be provided.

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

5. Finally, readjudicate the claims on appeal.  If any part of the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case on the denied issue(s) and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


